Case 1:19-cv-00906-SEB-TAB Document 1 Filed 03/04/19 Page 1 of 4 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

STEPHEN KNOWLES, TRUSTEE OF THE                             )
BRICKLAYERS OF INDIANA RETIREMENT                           )
FUND, BRICKLAYERS AND TROWEL TRADES                         )
INTERNATIONAL PENSION FUND, BRICKLAYERS                     )
AND ALLIED CRAFTWORKERS INTERNATIONAL                       )
HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS                    )
OF INDIANA HEALTH AND WELFARE FUND),                        )
INDIANA BRICKLAYERS LOCAL 4 JOINT                           )
APPRENTICESHIP TRAINING COMMITTEE,                          )
BRICKLAYERS AND ALLIED CRAFTWORKERS                         )
LOCAL 4 INDIANA/KENTUCKY AND                                )
INDIANAPOLIS PENSION FUND,                                  )
                                                            )
                              Plaintiffs,                   ) No. 1:19-cv-
                                                            )
               v.                                           )
                                                            )
ROSEMA CORPORATION, an Indiana domestic                     )
for-profit corporation,                                     )
                                                            )
                              Defendant.                    )

                                            COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, ROSEMA CORPORATION, as follows:

                                JURISDICTION AND VENUE

1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145 as amended.

       (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district, where

the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                             PARTIES

2.     (a)     The Plaintiffs in this count STEPHEN KNOWLES, TRUSTEE OF THE
Case 1:19-cv-00906-SEB-TAB Document 1 Filed 03/04/19 Page 2 of 4 PageID #: 2



BRICKLAYERS OF INDIANA RETIREMENT FUND, BRICKLAYERS AND TROWEL

TRADES INTERNATIONAL PENSION FUND, BRICKLAYERS AND ALLIED

CRAFTWORKERS INTERNATIONAL HEALTH FUND (AS SUCCESSOR TO

BRICKLAYERS OF INDIANA HEALTH AND WELFARE FUND), INDIANA

BRICKLAYERS LOCAL 4 JOINT APPRENTICESHIP TRAINING COMMITTEE,

BRICKLAYERS AND ALLIED CRAFTWORKERS LOCAL 4 INDIANA/KENTUCKY AND

INDIANAPOLIS PENSION FUND (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).

       (b)    The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Bricklayers Union Local 4, IN/KY and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

       (c)    The Funds are maintained and administered in accordance with and pursuant to

the provisions of the National Labor Relations Act, as amended, and other applicable state and

federal laws and also pursuant to the terms and provisions of the agreements and Declarations of

Trust which establish the Funds.

3.     (a)    ROSEMA CORPORATION (hereafter "ROSEMA"), employs persons performing

bargaining unit work in the jurisdiction of Union and is bound to make contributions for hours

worked by its bargaining unit employees.

       (b)    ROSEMA has its principal place of business in Fort Wayne, Indiana.

       (c)    ROSEMA is an employer engaged in an industry affecting commerce.

4.     Since September 1, 2016, ROSEMA has entered into a collective bargaining agreement

with the Union pursuant to which it is required to pay specified wages and to make periodic




                                              2
Case 1:19-cv-00906-SEB-TAB Document 1 Filed 03/04/19 Page 3 of 4 PageID #: 3



contributions to the Funds on behalf of certain of its employees. (Exhibit “A”)

5.      By virtue of certain provisions contained in the collective bargaining agreements,

ROSEMA is bound by the Trust Agreement establishing the Funds.

6.      Under the terms of the collective bargaining agreements and Trust Agreements to which

it is bound, ROSEMA is required to make contributions to the Funds on behalf of their

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiff’s accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

7.      Plaintiffs are advised and believe that from April 1, 2014 through the present,

ROSEMA has failed to make some of the contributions from time to time required to be paid by

it to the Funds pursuant to the terms of the Trust Agreements by which it is bound, all in

violation of its contractual obligations and its obligations under applicable state and federal

statutes.

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.     ROSEMA be ordered to submit to an audit for April 1, 2014 through the

present.

        B.     Judgment be entered on any amounts found to be due on the audit.

        C.     Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

        D.     ROSEMA be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.




                                                 3
Case 1:19-cv-00906-SEB-TAB Document 1 Filed 03/04/19 Page 4 of 4 PageID #: 4



       E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                       Respectfully submitted,

                                       STEPHEN KNOWLES, et. al.




                                       By:    s/ Donald D. Schwartz
                                              One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                4
